Citation Nr: 0836346	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an increased initial evaluation in excess 
of 50 percent for PTSD.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to an effective date prior to June 3, 2004, 
for an award of a 40 percent evaluation for chronic 
prostatitis.

5.  Whether there was clear and unmistakable error (CUE) in a 
February 1997 RO decision which denied a claim for service 
connection for PTSD.




REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The Board Remanded the claims in February 2007.  
The veteran's contentions on appeal have been clarified, and 
the issue on appeal regarding CUE is more accurately stated 
as noted on the title page of this decision.
 
The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in October 2006.  

The claim of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
depression, panic attacks averaging two per month, 
nightmares, and insomnia, and Global Assessment of 
Functioning scores ranging from 50 to 56, but is not 
manifested by symptoms such as suicidal ideation, obsessional 
rituals, illogical, obscure, or irrelevant speech, periods of 
violence, spatial or other disorientation, impaired abstract 
thinking, or inability to establish and maintain effective 
relationships.  

2.  Although the veteran's net taxable income, considering 
his gainful employment in trailer sales and transportation 
offset by farming operations losses, has been less than 
$4,000 in any year during the pendency of this appeal, but 
the veteran has substantial assets from his businesses, 
demonstrating that the veteran is not totally industrially 
impaired.  

3.  In June 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized counsel, that a withdrawal 
of the appeal for an earlier effective date for a grant of 
service connection for prostatitis is requested.

4.  The February 1997 decision which denied service 
connection for PTSD was based on the psychiatric evidence of 
record, which preponderated against a finding that the 
veteran had a clear diagnosis of PTSD, and was consistent 
with the law and regulations applicable at that time.  


CONCLUSIONS OF LAW

1.  Entitlement to an increased initial evaluation in excess 
of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.125, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 3.341, 4.16, 4.19, 4.25 (2007). 

3.  The criteria for withdrawal of a substantive appeal by 
the appellant, through his representative, of the appeal for 
an earlier effective date for an award of service connection 
for prostatitis, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

4.  There is no clear and unmistakable error (CUE) in a 
February 21, 1997 RO decision which denied service connection 
for PTSD.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before considered the merits of the appeal, the Board must 
consider whether VA's duties to notify and assist the veteran 
have been met.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Board notes that the duties to the claimant are not 
applicable when the issue presented is solely one of 
statutory interpretation and/or the claim is barred as a 
matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000) (claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  CUE claims 
are not conventional appeals, but requests for revisions of 
previous decisions.  See Disabled American Veterans v. Gober, 
234 F.3d 682, 694 (Fed. Cir. 2000) citing Haines v. West, 154 
F.3d 1298, 1300 (Fed. Cir. 1998).  The moving party bears the 
burden of presenting allegations of error which existed at 
the time of the decision alleged to be the product of CUE.  
See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  
CUE claims are not subject to VA's duties to notify or 
assist, since CUE claims must be viewed upon the basis of the 
record and the law at the time of the prior decision.  

The veteran's claim for an increased initial evaluation for 
PTSD arises from his disagreement following the original 
grant of service connection.  Courts have held that once 
service connection is granted, the claim is substantiated.  
No additional notice is required where a claim has not only 
been substantiated but has also been granted; any defect in 
the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under 
VCAA as to this claim.  

The veteran's request to withdraw the appeal for an earlier 
effective date for service connection for prostatitis is 
valid, and there if therefore no duty to notify or assist as 
to this claim.  Therefore, the discussion below pertains only 
the claim for TDIU.

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The veteran received notices in May 2005 and November 2005 
(Dingess notice), among others, about VA's duties to assist 
and notify him.  It appears that these notices addressed each 
element required by the Court as to the TDIU claim.  To the 
extent that there was any defect in these notices, the 
veteran has demonstrated personal knowledge of the 
requirements in his arguments and submissions.  

Moreover, the veteran is represented by counsel, whose 
arguments demonstrate that she is well aware of the 
requirements of the VCAA and the elements needed to 
substantiate the veteran's claims.  Counsel has made several 
submissions on behalf of the veteran during the course of 
this appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 
(2007) (holding that VCAA notice error was not prejudicial 
because the appellant demonstrated actual knowledge of the 
information and evidence necessary to substantiate his claim 
by way of the arguments made to the RO); see also Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (noting that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by a 
VCAA notice error); see also Andrews v. Nicholson, 421 F.3d 
1278, 1282 (Fed. Cir. 2005) (pro se pleadings, not those of 
counsel, are entitled to sympathetic reading below).

Duty to assist

Each item of evidence identified by the veteran or his 
counsel as relevant has been requested.  The veteran has been 
afforded several VA examinations during the pendency of the 
appeal, and has submitted private clinical records.  VA 
treatment records have been obtained.  The veteran has 
submitted income records.  The veteran has submitted articles 
from medical literature.  As noted, the veteran is 
represented by counsel.  The veteran and his counsel have not 
identified any additional evidence which might be relevant to 
the claim, other than as addressed in the Remand appended to 
this decision.  

The Board finds that no additional notice or assistance is 
required to fulfill VA's duties under the VCAA.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

1.  Claim for increased initial evaluation for PTSD

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In this instance, consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time during the pendency of the appeal, a practice known as 
"staged" ratings, is warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's PTSD is currently evaluated as 50 percent 
disabling, pursuant to the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  A 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic And Statistical Manual 
For Mental Disorders 32 (4th ed.) (DSM-IV).  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

Findings and analysis

The first VA psychiatric examination following the February 
1997 submission of the veteran's claim for service connection 
for PTSD was conducted in April 1997.  At that time, the 
veteran reported chronically awakening in a cold sweat 
thinking somebody was trying to kill him, unable to breathe, 
and with his heart pounding.  He reported that he did not 
like crowds, did not get along well with others, and did not 
participate in social activities.  He was recently divorced 
from his third wife.  

The examiner observed that the veteran's speech was normal, 
he had no abnormal mannerisms, he was oriented, and his 
remote memory was good.  Short-term memory was mildly 
impaired.  The veteran had panic attacks two times a week, 
lasting from a few seconds to a few hours.  The veteran was 
anxious and depressed, and his depression interfered with the 
veteran's ability to function independently.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
50.  

VA outpatient treatment records dated in January 2005 through 
July 2006 reflect that the veteran was taking medication to 
treat depression.  In April 2006, the veteran reported 
decreased energy insomnia, flat affect, and a depressed mood.  
The provider concluded that the veteran was not a danger to 
himself or others, and had no suicidal ideations.  In July 
2006, a GAF score of 55 was assigned.  

The examiner who conducted June 2005 VA examination noted 
that the veteran was independent in all activities of daily 
living, without impairment of thought processes of 
communication, good personal hygiene, no homicidal ideation, 
no recent suicidal ideation.  The examiner stated that a GAF 
of 70 percent was appropriate for the veteran's functioning 
during the past year and at the time of the examination.  The 
report does not clarify whether the examiner was assigning a 
GAF score of 70, or opining that the veteran was 70 percent 
disabled by PTSD.  

In May 2007, the veteran reported intrusive thoughts of 
combat, nightmares twice weekly about combat experiences, 
problems with authority, a tendency to isolate himself, 
irritability, depression, infrequent anxiety attacks, and 
some impairment of short-term memory, but the veteran was 
able to concentrate and communicate verbally.  The examiner 
assigned a GAF score of 56.  

The veteran's financial records from 2004 through 2006 
reflect that he ran a business which included dealing with 
others.  During his Board hearing in October 2006, the 
veteran testified that he was able to get along with the 
customers he served in his trucking business because they 
knew him, but he was unable to expand his client base.  The 
evidence also establishes that the veteran runs a farm.  He 
maintains substantial assets.  This financial evidence is 
unfavorable to an evaluation in excess of 50 percent.  

In argument submitted in June 2008, the veteran's attorney 
contends that the veteran is entitled to an evaluation in 
excess of 50 percent because the examiners characterized his 
PTSD as severe, and because the veteran manifests five of the 
10 symptoms listed in the criteria for evaluating PTSD.  The 
examiners' characterizations of the severity of the veteran's 
PTSD are not determinative of the appropriate evaluation.  
The GAF scores assigned during the pendency of this appeal 
range from 50 to 56, with one examiner reporting a GAF score 
of "70 percent."  The Board is unable to determine what the 
examiner meant, as the GAF scale is not expressed in 
percentages, but as a numeric representation on a scale from 
0 to 100.  

As noted above, scores from 41 to 50 on the GAF scale 
generally reflect serious impairment, while scores from 51 to 
60 reflect more moderate impairment.  The veteran's symptoms, 
as reported and as observed by the examiners, appear more 
generally consistent with a moderate degree of impairment.  
The veteran maintained relationships with his medical care 
providers and with customers of his business during the 
period of time under consideration, but his third marriage 
ended in divorce and a later relationship with a female 
friend also ended.  The veteran manifests continuous 
depression, but that depression does not prevent him from 
performing his activities of daily living.  The veteran 
manifested anxiety or panic attacks with a variable frequency 
between once monthly to twice weekly.  The veteran had 
chronic sleep disturbances and intrusive thoughts, but did 
not manifest impairment of abstract thinking or of verbal 
communications.

The Board is aware that the symptoms listed under the 70 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a 70 
percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  However, the Board finds the record, considered 
as a whole, does not show the veteran manifested symptoms of 
such severity as to equal or more nearly approximate the 
criteria for a 70 percent evaluation.  Although the veteran 
had both occupational and social deficiencies, he did not 
manifest such severe symptoms as homicidal or suicidal 
ideations, impairment of thought processes, impairment of 
verbal communication, disorientation, violence, or other 
symptoms of such severity as to warrant a 70 percent 
evaluation.  

The symptoms the veteran described to his mental health 
providers and examiners was generally consistent throughout 
the appeal period.  The veteran's attempts to use medications 
to improve his mood and functioning were unsuccessful, and 
his symptoms remained much the same after he discontinued use 
of medications.  The veteran continued to work, both at 
gainful employment and in a farming operation which lost 
money but increased in value, throughout the relevant period.  
The evidence clearly reflects that the longest periods the 
veteran was unable to work were during diagnostic evaluation 
of sleep apnea.  This does not support a finding that the 
veteran's occupational impairment due to PTSD was of such 
severity as to warrant an evaluation in excess of 50 percent.

The Board has considered whether staged ratings may be 
assigned during the initial evaluation period.  However, 
there is no period in which the severity of the veteran's 
symptoms exceeded the impairment encompassed in the criteria 
for a 50 percent evaluation.  The preponderance of the 
evidence is against assignment of staged ratings.

The evidence is against an evaluation in excess of 50 percent 
at any time during the appeal period.  As the evidence is not 
in equipoise, the statutory provisions regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  A 50 percent 
evaluation is the maximum evaluation which may be granted.

2.  Claim for TDIU

Currently, the veteran has been granted service connection 
for six disabilities, PTSD, evaluated as 50 percent 
disabling, chronic prostatitis, evaluated as 40 percent 
disabling, tinea versicolor, evaluated as 10 percent 
disabling, and tinnitus, evaluated as 10 percent disabling.  
Additionally, the veteran has two other noncompensable 
disabilities.  His combined disability evaluation is 60 
percent, from February 21, 2003, and 80 percent from June 3, 
2004, as combined under 38 C.F.R. § 4.25 (50 percent + 40 
percent = 70 percent + 10 percent = 73 percent + 10 percent + 
76 percent, rounded up to 80 percent).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 4.16(a).  If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Neither the veteran's non-service-connected 
disabilities, nor his advancing age may be used as a 
determining factor in the rating agency's judgment.  38 
C.F.R. §§ 3.341(a), 4.16(a), 4.19.

Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In 2004 and 2005, the veteran had net federal income of about 
$3,000.  In 2006, the veteran had gross receipts of more than 
$124,000 from his trailer sales and transportation business, 
and net income after expenses of more than $38,000 from that 
business.  However, his farm sustained a loss of more than 
$25,000.  When considered with other operating losses and 
deductions, the veteran had a net taxable income of slightly 
more than $3,000, as in 2004 and 2005.  However, the 
veteran's financial information reflects assets worth in 
excess of $400,000 in 2006.  

The report of the veteran's July 2007 Social and Industrial 
Survey is consistent with the financial records he submitted.  
The Survey reflects that the veteran reported having many 
jobs of different types until he was able to start his 
current business in trailer sales and transportation because 
he had difficulty with authority and did not get along with 
supervisors.  The provider who conducted the Survey concluded 
that the veteran's back pain and sleep apnea, two disorders 
for which service connection was not in effect, were the 
primary impairments of the veteran's employability.

It is clear that the veteran's trailer sales and 
transportation business provides more than marginal income.  
However, losses sustained from farming operations in each of 
the last few years reduce the veteran's income.  Given the 
extent of the veteran's assets, however, it is clear that 
consideration of taxable income alone does not accurately 
reflect the veteran's industrial capability.  Since the 
veteran is self-employed, and has two businesses, which 
together include substantial assets, the Board finds that the 
veteran has substantial industrial capability.  The Board 
finds that the veteran's ability to run a business at a 
profit, the trailer business, establishes that his service-
connected disabilities do not result in individual 
unemployability, despite the farming losses which 
substantially offset the business income.  

The veteran's service-connected disabilities result in 
decreased productivity, consistent with the 80 percent 
evaluation currently assigned.  However, as the veteran 
retains the ability to manage two self-employment businesses, 
although only one operates at a profit currently, the veteran 
is not individually unemployable.  To the contrary, the 
evidence relicts that the veteran is gainfully self-employed 
in one business, although he also works at a second 
occupation which results in an operating loss.  The veteran 
does not meet the criteria for an award of TDIU.  

3.  Claim for an earlier effective for service connection for 
prostatitis

By a statement submitted in June 2008, the veteran's counsel 
requests that the appeal for an earlier effective date for 
service connection for prostatitis be withdrawn.  Counsel 
notes that the veteran previously requested withdrawal of the 
issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, has withdrawn the 
appeal for an earlier effective date for an award of service 
connection for chronic prostatitis.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.

4.  Whether there was CUE in a February 1997 rating decision

The veteran's counsel argues that the veteran is entitled to 
an award of service connection for PTSD prior to February 
2003.  In particular, the veteran argues that he is entitled 
to service connection as of the date of a claim for service 
connection for PTSD submitted in 1996, because the February 
21, 1997 rating decision which denied that claim is clearly 
and unmistakably erroneous.  

CUE is established when the following conditions are met: 
First, either (1) the correct facts contained in, or 
constructively contained in, the record were not before the 
adjudicator, or (2) the statutory or regulatory provisions 
extant at the time were incorrectly applied.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged 
error must be "undebatable," not merely "a disagreement as 
to how the facts were weighed or evaluated."  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Finally, 
the error must have "manifestly changed the outcome" of the 
decision being attacked on the basis of at the time that 
decision was rendered.  Id. at 313-14, 320; see Bustos v. 
West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly 
adopting "manifestly changed the outcome" language in 
Russell, supra).

The veteran does not contend that there were any facts 
contained in the record which were not before the Board.  
Rather, the veteran, through his representative, contends 
that the regulatory provisions and facts known at the time of 
the February 1997 decision were incorrectly applied.  In 
particular, the veteran's representative contends that, 
because the veteran's record show that he was awarded the 
Combat Infantryman Badge (CIB), the denial of the application 
for service connection for PTSD submitted in October 1996 was 
clearly and unmistakably erroneous.  

In November 1996, the VA examination declined to assign a 
diagnosis of PTSD.  The veteran then submitted private 
clinical evidence dated in September 1996 in which a 
diagnosis of PTSD was assigned.  In January 1997, the VA 
examination assigned diagnoses of panic disorder and anxiety, 
and stated that these disorders created a lost of distress, 
but that the criteria for PTSD were not met.  By a rating 
decision issued in February 1997, the veteran's claim fro 
service connection for PTSD was denied.  

In February 2003, the veteran sought to reopen the claim.  
The VA examiner assigned a diagnosis of PTSD, and the claim 
was reopened and service connection for PTSD was granted, 
effective as of the date the veteran requested that the claim 
be reopened.  

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

It has been held that CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

The regulation which governed determinations of service 
connection for PTSD in 1997 was 38 C.F.R. § 3.304(f).  That 
regulation, as in effect when the veteran submitted his 
claim, directed that service connection for PTSD "requires 
medical evidence establishing a clear diagnosis."  The 
regulation also stated, as the veteran contends, that service 
department evidence that a veteran received certain combat 
awards, such as the CIB, the veteran's statements as to 
combat stressors will be accepted as proof of the occurrence 
of the claimed stressors.  38 C.F.R. § 3.304 (1997, 1996).  

As noted above, VA examinations conducted in November 1996 
and January 1997 determined that the full criteria for a 
clear diagnosis of PTSD were not met.  This evidence, when 
weighed against the favorable private medical opinion of 
record, preponderates against the veteran.  This evidence 
fully supports and is consistent with the rating decision 
which denied service connection.

The veteran's representative argues that the VA examiner was 
biased, and that VA's duty to assist the veteran was 
therefore unfulfilled.  However, a failure in the duty to 
assist does not establish a claim for CUE.  See Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

Rather, CUE is present only if the determination reached in 
February 1997 was not based on the law and the facts as known 
at the time of the February 1997 decision or if the law was 
incorrectly applied.  A request for additional opinion to 
determine the "correct" medical diagnosis in 1997 is a 
request for a reevaluation and reweighing of the facts.  CUE 
is not established if the alleged "error" requires 
development of the medical evidence through a new medical 
opinion.  

The February 1997 rating decision was in accord with the 
facts as known, including those constructively of record, at 
that time.  The regulation applicable in 1997 did not require 
that service connection for PTSD be granted, even to a 
veteran who had been awarded a CIB, without a clear diagnosis 
of PTSD.  The claim that there was CUE in the February 1997 
rating decision failure to assign an effective date prior to 
February 1997 is denied.


ORDER

The appeal for an increased initial evaluation in excess of 
50 percent for PTSD is denied.

The appeal for TDIU is denied.

The appeal for an effective date prior to June 3, 2004, for 
an award of a 40 percent evaluation for chronic prostatitis 
is dismissed.

The request for revision of the assigned effective date of 
February 21, 2003, based on a claim of CUE in a February 21, 
1997 rating decision which denied service connection for PTSD 
is denied.  


REMAND

The veteran's service medical records reflect that his blood 
pressure was 138/88 at the time of his separation examination 
in June 1970.  He has testified and stated that the VA 
Medical Center in Oklahoma City told him he had hypertension 
in about 1970.  However, the VAMC has stated that his 
treatment records prior to 1986 cannot be located.  Private 
medical records associated with the claims file disclose 
that, in January 1983, the veteran provided a history of high 
blood pressure for 10 years.  The veteran has also stated 
that he was treated in 1971 following a motor vehicle 
accident.  It is not clear whether this treatment may have 
been rendered at a facility other than the VAMC.  Since the 
VA treatment records proximate to the veteran's service 
cannot be located, the veteran should be offered another 
opportunity to identify or locate any other records of any 
type which would assist him to establish that hypertension 
was diagnosed proximate to his service discharge in 1970.  If 
no additional records can be located, medical opinion as to 
the approximate date of onset of the veteran's hypertension 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an opportunity to 
identify or submit any clinical records from 
any source proximate to his service discharge 
or prior to January 1983, including records of 
treatment following a motor vehicle accident 
in 1971, or emergency department records 
proximate to his service separation.

2.  Afford the veteran an opportunity to 
identify or submit any alternative types of 
records which might show the approximate date 
of onset of hypertension, such as records 
related to employment, insurance, records 
related to incarceration, medical examinations 
for purposes of education, pharmacy records, 
or other relevant records.  

3.  After the veteran has been afforded the 
opportunity to provide any additional records 
available, if the records do not substantiate 
the onset of hypertension within one year 
following the veteran's service discharge, 
afford the veteran VA examination.  The claims 
file must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report should 
reflect that such a review was made.  All 
pertinent symptomatology and findings should 
be reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished.  Relevant history and complaints 
should be recorded in full.  The examiner 
should review the veteran's service medical 
records, including the induction and 
examination reports, relevant post-service 
clinical records, including relevant records 
obtained following Remand of this claim.  

The examiner is requested to offer an opinion 
as to the approximate onset of the veteran's 
hypertension.  Is it at least as likely as not 
(a probability of at least 50 percent) or is 
it less than likely (less than 50 percent 
probable) that the veteran's hypertension a) 
had its onset during the veteran's period of 
service, or, (b) had its onset within 
approximately one year following the veteran's 
service discharge in June 1970.  

Inform the examiner that the term "at least as 
likely as not" does not mean merely within the 
realm of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.  

The examiner should discuss the rationale of 
the opinion, whether favorable or unfavorable.  
If the examiner cannot provide the requested 
opinion without resorting to speculation, the 
examiner should expressly indicate this.

4.  After assuring that the development 
directed above is complete, the appealed claim 
should be readjudicated.  If any benefit 
sought remains denied, the veteran and his 
representative should be issued a supplemental 
statement of the case (SSOC) which addresses 
actions taken since the issuance of the last 
SSOC.  The veteran should be given the 
opportunity to respond, and the claim should 
thereafter be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


